Citation Nr: 1818645	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for right knee a right knee disability, to include, patellofemoral pain syndrome (PFS). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1996 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran presented sworn testimony during a Travel Board hearing at the RO, chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied service connection for a right knee disability based on the finding that there was no evidence the condition was chronic or that permanent residuals existed.

2.  Evidence submitted subsequent to the July 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  A right knee disability has not been diagnosed at any time during the appeal period. 


CONCLUSION OF LAW

1.  The July 2002 RO decision denying entitlement to service connection for right knee disability is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for right knee patellofemoral pain syndrome.  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 4.85 (2017).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110: 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the November 2017 hearing, the Veteran argued that his June 2012 VA examination was inadequate and that diagnostic reports were missing from the record.  The Board does not agree.  The VA examination provided a description of the Veteran's current symptoms, as they were presented, and completed the prescribed testing for the determination of a knee disability for VA purposes additionally, the examination report and other reports of record reference the results of an x-ray and MRI of the Veteran's right knee.  The VA examination is deemed to be adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  The United States Court of Appeals for the Federal Circuit (Court) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim for service connection for a right knee disability was originally denied in a July 2002 rating decision.  The RO determined that there was a lack of evidence to show chronic disability.  Although he was seen for inservice complaints of knee pain, the RO determined that there were no chronic residuals stemming from that complaint.  After being given notice of the decision, the Veteran did not appeal and there is no indication that new and material evidence was received within a year of this decision.  The decision, therefore, became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).

The evidence received since the July 2002 rating decision includes VA treatment records, an examination report, and lay statements and testimony from the Veteran.  In pertinent part, the Veteran states that he has continued to experience pain and swelling of his right knee since service.  The credibility of this evidence is presumed for purposes of determining its sufficiency to reopen the claims.  VA medical records include a 2012 examination and orthopedic consultation during which the Veteran complained of knee pain.  Those record also indicate that issued knee braces were issued.  The Board finds that this evidence was not of record at the time of prior decision, and relates to an unestablished fact necessary to substantiate the claim as they make some suggestion of there being a current disability.

Therefore, the new evidence submitted subsequent to the July 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

Service Connection for Right Knee Patellofemoral Pain Syndrome

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

Te Veteran's service treatment records show that in December 1997 and May 1998 he sought treatment for knee swelling and pain, and a diagnosis of chronic patellofemoral pain syndrome (PFS) was recorded.  The reports indicate the Veteran was treated with NSAID pain relievers, rest, exercises, and hot and cold therapy.  The separation medical report from August 2000 has check marks for a history of swollen or painful joints and bone, joint or other deformity.  However, there was no indication of an ongoing condition, nor was a diagnosis listed.

VA treatment records indicate the Veteran sought care in February 2012, twelve years after service, complaining of chronic aching, sharp, and shooting pain in both knees.  The Veteran reported that he was diagnosed with chronic PFS.  He stated that he had problems with his feet, as well as his knees, reporting that he stands a lot and his feet swell daily.  

A March 2012 test report shows a history of PFS, but that the right knee presented as normal in a bone density test and an x-ray showed no evidence of any fractures or arthritic changes.  At the time, the Veteran was referred for an orthopedic consultation.  It was noted that the Veteran cancelled the prescribed orthopedist consultation and chose to follow up with a primary care provider for his knee pain.

An August 2012 orthopedic consultation addressed the Veteran's reported history of bilateral knee pain.  At the consultation, the Veteran complained of popping, clicking, swelling, and pain in his right knee.  The orthopedist made a note of moderate creptice with terminal extension, positive patella grind and 1+ effusion of the right knee, but remarked other mechanics were normal.  Diagnostic testing ruled out internal derangement and x-rays were negative.  The orthopedist prescribed a home exercise program, and bilateral patella stabilization braces, but did not indicate a diagnosis.

At the November 2017 hearing, the Veteran indicated that all of his treatment since 2012 has been through VA.  The Veteran testified that he has experienced pain since service, and that he self-treated with NSAID pain relievers, but that his pain has been progressively worse.  He stated that his knees swell daily and he uses ice and elevation to treat that.  The Veteran stated he did not seek medical treatment because he thought he would just be prescribed more NSAIDs.  

At the June 2012 VA examination, the Veteran reported a constant dull ache over the medial knee, pain worse with walking and standing.  He denied flare-ups.  He denied current treatment.  The examiner acknowledged the Veteran's previous diagnosis of PFS.  The examiner conducted range of motion testing, which was negative for both painful motion and limitation of motion.  The examiner addressed the imaging results that were negative for degenerative arthritis, traumatic arthritis, and patellar subluxation.  Based on that evidence, the examiner determined that the Veteran's knee was normal.  There was no underlying disability to account for his complaints of pain.

Based on the evidence of record, the Board finds the Veteran has no current diagnosis of a disability for VA purposes.  Each of the above records references chronic PFS only as reported by the Veteran.  No independent diagnosis was indicated, and in fact, the opposite is true; the VA examiner found no current diagnosis and imaging revealed no internal derangement or arthritis.  

Consideration has been given to the Veteran's complaints of knee pain.  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) aff'd 259 F.3d 1356 (Fed. Cir. 2001) (affirming on other grounds without addressing pain alone).  As knee pain is not a disability, it cannot by itself be service connected.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that the claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the evidence does not reflect that the Veteran had chronic PFS that resolved during the pendency of the claim.  Rather, as discussed, the Board finds that the most probative evidence (i.e. the 2012 VA examination report) indicates that the Veteran did not have a right knee disability at any point during the appeal period or prior to his filing a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Further, there are no records since the Veteran's separation that indicate that he has or had PFS or any other right knee disability.  

Consideration has also been given to the Veteran's personal assertion that he has present disabilities related to his active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claimed disability at issue is not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating muscular and/or orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  




ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for right knee PFS has been received, the application to reopen is granted.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


